DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 12/13/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 8 has been cancelled herein or in previous prosecution. 
Claim[s] 1 – 7, 9 – 20 are pending in the instant application. 
Specification
Regarding applicant’s amended abstract that was filed on 12/13/2021 has been inspected, and is accepted. 
Regarding applicant’s amendment to the specification, specifically, paragraph: 0192, has been inspected and is accepted. 
Claim Interpretation – 35 USC 112th 6th or F
Regarding claim[s] 9, 15, applicant’s removal of “configured to,” or other variation, from the claim language, has been considered. Therefore, the interpretation has been withdrawn. 
Claim Rejections – 35 USC § 112
Regarding claim[s] 9, 15, under the rejection for indefiniteness, applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Double Patenting
Regarding claim[s] 1 - 20 that were rejected on the ground of non-statutory obvious type double patenting as being unpatentable over claim[s] 1 - 20 of U.S. Patent No. 10581597, applicant’s electronic terminal disclaimer filed on 12/13/2021, was approved on 12/13/2021, therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1 - 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US PGPUB # 2016/0241405] in view of Bhooshan [US PGPUB # 2015/0288670], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 7, 9 – 20 are allowed, but are renumbered as 1 – 19.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the amended claimed invention. The yielded prior arts do not teach the claimed invention, but are in the general field of technology to which patent protection is sought:
Avetisov et al. [US PGPUB # 2020/0067907], who generally does teach a process that establishes user identities within a decentralized data store, where, a user's mobile device may establish credential values within a trusted execution environment of the mobile device. Representations of those credentials may be generated on the mobile device and transmitted for storage in association with an identity of the user established on the blockchain. Similarly, one or more key-pairs may be generated or otherwise used by the mobile device for signatures and signature verification. Private keys may remain resident on the device (or known and input by the user) while corresponding public keys 
	While Avetisov does disclose establishing credential values for use in a trusted execution environment [TEE], which are stored on the blockchain in association with the user’s identification. Further disclosed is the generation of public-private key pair, which are used for signature verification, and signing of representations of credentials, however, Avetisov doesn’t teach at least the claim limitation of: “retrieving, by the one or more processors, at least one user public key that corresponds to the client, the at least one user public key having been temporarily allocated by a server to the electronic credential;
performing, by the one or more processors, a hash operation on the at least one user public key and the electronic credential by using a hash algorithm to obtain a hash value;
signing, by the one or more processors, within a predetermined time period, the hash value by using a server private key to generate a hashed credential;
generating, by the one or more processors, server signature information, using 
the hashed credential; and
transmitting, by the one or more processors, the server signature information and the
electronic credential to the client, wherein the server signature information is cryptographically verifiable, by the client, within the predetermined time period and enables the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is verifiable by a credential verification device that generates the electronic credential based on the user identifier.” of claim #1. 
So [USPGPUB # 2020/0366484], who generally does teach authenticating a user to establish a service session the method comprising the steps of receiving an access request at a service provider device from a user device, authenticating a user based on a unique user credential associated with the user, by the service provider, establishing a service session between the user device and the service device.  Also see Figures: 
	While So does teach a user that request access to a service and is authenticate by a unique user credential, further a public and private key are generated, however, So doesn’t teach at least the claim limitation of: 
“retrieving, by the one or more processors, at least one user public key that corresponds to the client, the at least one user public key having been temporarily allocated by a server to the electronic credential;
performing, by the one or more processors, a hash operation on the at least one user public key and the electronic credential by using a hash algorithm to obtain a hash value;
signing, by the one or more processors, within a predetermined time period, the hash value by using a server private key to generate a hashed credential;
generating, by the one or more processors, server signature information, using 
the hashed credential; and
transmitting, by the one or more processors, the server signature information and the
electronic credential to the client, wherein the server signature information is cryptographically verifiable, by the client, within the predetermined time period and enables the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is verifiable by a credential verification device that generates the electronic credential based on the user identifier.” of claim #1.
Nobre [US PGPUB # 2011/0103586], who generally does teach authentication of  user’s system by using wireless remote communication and authenticating users and providers of centralized services, by management of people authenticating processes, through digital electronic means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434